           Case 1:15-cv-00569-RDM Document 74 Filed 11/05/19 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



     ALEXANDER OTIS MATTHEWS,

                           Plaintiff,

                      v.                                     Civil Action No. 15-0569 (RDM)

     FEDERAL BUREAU OF
     INVESTIGATION,

                           Defendant.


      DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR “IN CAMERA”
                 PRODUCTION OF DRAFT PLEA AGREEMENT

          Defendant respectfully opposes Plaintiff’s October 22, 2019, Motion for “In Camera”

Production of Draft Plea Agreement (ECF No. 72). 1 The Court should use its broad discretion to

deny Plaintiff’s request to inspect in camera a document that Defendant has not released in this

Freedom of Information Act (“FOIA”) litigation. For the reasons this Court articulated in denying

Plaintiff’s August 5, 2019, Motion for Production of Document (ECF No. 70), Plaintiff’s request

is       “premature    pending          the   finalization      of    the    production       process.”

August 8, 2019, Minute Order. Furthermore, Plaintiff has failed to pay the duplication fees

associated with the processing of Defendant’s last three productions, and has therefore failed to

exhaust administrative remedies under the FOIA. For the reasons articulated in Defendant’s

pending Motion to Modify (ECF No. 73), the Federal Bureau of Investigation is not required to




     1
      Defendant notes that Plaintiff failed to meet and confer with undersigned counsel for
Defendant before filing this motion as required by Local Civil Rule 7(m).
         Case 1:15-cv-00569-RDM Document 74 Filed 11/05/19 Page 2 of 7



continue processing records responsive to Plaintiff’s request if he fails to pay assessed fees. Def’s

Mot. to Modify at 3-4.

                                   PROCEDURAL HISTORY

       On March 31, 2019, this Court granted in part and denied in part Defendant’s Motion for

Summary Judgment. ECF No. 64. In pertinent part, the Court denied Defendant’s motion with

respect to its FOIA waiver defense and ordered Defendant to process and produce the non-exempt

records related to Plaintiff’s wire fraud and bank fraud prosecutions as soon as practicable. Id. at

29.

       On June 4, 2019, this Court ordered Defendant to “process approximately 500 pages of

potentially responsive documents per month and make monthly releases of any non-exempt

records on the last day of each month, with the first release to be made on July 31, 2019.” June 4,

2019, Minute Order. Pursuant to that Order, Defendant has made three interim releases of all

segregable, non-exempt, responsive records to Plaintiff on July 29, 2019, August 30, 2019, and

September 30, 2019. In connection with each release, Defendant processed in excess of 500 pages

of potentially responsive records. See Def’s Mot. to Modify, Ex. A.

       As Defendant reported to the Court in its September 30, 2019, Status Report (ECF No. 71),

Plaintiff has failed to pay the fees associated with any of Defendant’s last three releases. Plaintiff

has already received the statutorily mandated number of free pages during the previous phase of

this litigation and has not sought a fee waiver.    The fees currently total $45.00. See Def’s Mot.

to Modify, Ex. A, September 30, 2019, Production letter.

       Plaintiff was advised of the fees in each of Defendant’s production letters and that “[f]ailure

to pay for this release within thirty (30) days from the date of this letter will close any pending FBI

FOIPA requests from you.” See, e.g., Def’s Mot. to Modify, Ex. A, July 29, 2019, Letter at 2. The



                                                    2
         Case 1:15-cv-00569-RDM Document 74 Filed 11/05/19 Page 3 of 7



production letters provided the amounts owed and instructions on how to pay the fees. See, e.g.,

Mot. to Modify, Ex. A, September 30, 2019, Letter at 3 (“please go to www.pay.gov to make an

electronic payment in the amount of $45.00, or make a check or money order payable to the Federal

Bureau of Investigation and remit it to the Work Process Unit[.]”).

       On August 5, 2019, Plaintiff filed a Motion for Production of Document asking the Court

to compel the FBI to prioritize production of a “Draft Plea Agreement”. ECF No. 70 at 1. This

Court denied Plaintiff’s Motion as “premature pending the finalization of the production process.”

August 8, 2019, Minute Order.

       On October 22, 2019—after Plaintiff had failed to pay the duplication fees in connection

with Defendant’s first three document productions—Plaintiff filed the instant motion seeking in

camera review of the same “Draft Plea Agreement” discussed in Plaintiff’s prior motion. See ECF

No. 72. The instant motion is word-for-word almost identical to Plaintiff’s prior motion which the

Court denied. Compare ECF No. 70 with ECF No. 72. Defendant now opposes Plaintiff’s motion

for in camera review.

                                         ARGUMENT

       District courts have “broad discretion” to decide if in camera review in a FOIA case “is

necessary to determine whether the government has met its burden.” Loving v. Dep’t of Def., 550

F.3d 32, 41 (D.C. Cir. 2008) (citing Armstrong v. Exec. Office of the President, 97 F.3d 575, 577-

78 (D.C. Cir. 1996)); see NLRB v. Robbins Tire & Rubber Co., 437 U.S. 214, 224 (1978) (“The in

camera review provision is discretionary by its terms[.]”); Hodge v. FBI, 703 F.3d 575, 582 (D.C.

Cir. 2013) (finding that “case law has rejected the argument that district courts are required to

conduct in camera review in FOIA cases”); Parsons v. FOIA Officer, 121 F.3d 709, 709 (6th Cir.




                                                  3
         Case 1:15-cv-00569-RDM Document 74 Filed 11/05/19 Page 4 of 7



1997) (explaining that district court has discretion to conduct in camera inspection, but that it is

neither “favored nor necessary” so long as adequate factual basis for decision exists).

       Courts typically exercise their discretionary authority to order in camera inspection after

productions are complete and in exceptional, rather than routine, cases because such review

circumvents the adversarial process and may be burdensome for the court to conduct. See, e.g.,

Robbins Tire, 437 U.S. at 224 (explaining that in camera review provision “is designed to be

invoked when the issue before the District Court could not be otherwise resolved”); Ctr. for

Biological Diversity v. Office of the U.S. Trade Rep., 450 F. App’x 605, 608 (9th Cir. 2011)

(reiterating that “‘resort to in camera review is appropriate only after the government has submitted

as detailed public affidavits and testimony as possible’” (quoting Weiner v. FBI, 943 F.2d 972,

979 (9th Cir. 1991))); Larson v. Dep’t of State, 565 F.3d 857, 870 (D.C. Cir. 2009) (noting that

“[i]f the agency’s affidavits ‘provide specific information sufficient to place the documents within

the exemption category, if this information is not contradicted by the record, and there is no

evidence in the record of agency bad faith, then summary judgment is appropriate without in

camera review of the documents’” (quoting Hayden v. NSA, 608 F.2d 1381, 1387 (D.C. Cir.

1979))); Mo. Coal. v. U.S. Army Corp. of Eng’rs, 542 F.3d 1204, 1210 (8th Cir. 2008) (stating that

“‘in camera inspection should be limited as it is contrary to the traditional role of deciding issues

in an adversarial context upon evidence produced in court’” (quoting Barney v. IRS, 618 F.2d

1268, 1272 (8th Cir. 1980))) (internal quotations and citation omitted); Lane v. Dep’t of the

Interior, 523 F.3d 1128, 1136 (9th Cir. 2008) (“In camera inspection is ‘not a substitute for the

government’s burden of proof, and should not be resorted to lightly,’ due to the ex parte nature of

the process and the potential burden placed on the court.” (quoting Church of Scientology v. Dep’t

of Army, 611 F.2d 738, 743 (9th Cir. 1979))); Jones v. FBI, 41 F.3d 238, 243 (6th Cir. 1994)



                                                   4
          Case 1:15-cv-00569-RDM Document 74 Filed 11/05/19 Page 5 of 7



(noting that the Court of Appeals for the Sixth Circuit has previously “suggested that in camera

review is disfavored because it circumvents the adversarial process”) (citing Vaughn v. United

States, 936 F.2d 862, 866 (6th Cir. 1991)); Ray v. Turner, 587 F.2d 1187, 1195 (D.C. Cir. 1978)

(“In camera inspection requires effort and resources and therefore a court should not resort to it

routinely on the theory that ‘it can't hurt.’”).

        Here, Plaintiff seeks in camera review of a document Defendant has not released after

Plaintiff has failed to pay applicable duplication fees for three months. See generally Def’s Mot.

to Modify. Plaintiff has failed to exhaust administrative remedies due to his failure to pay

applicable duplication fees, see Ctr. to Prevent Handgun Violence v. Dep’t of Treasury, 981 F.

Supp. 20, 23 (D.D.C. 1997); Trueblood v. Dep’t of Treasury, 943 F. Supp. 64, 68 (D.D.C. 1996),

and for this reason alone this Court should exercise its discretion to deny Plaintiff’s request for in

camera review.

                                           CONCLUSION

        For the reasons stated above, and the reasons stated in Defendant’s Motion to Modify,

Plaintiff’s Motion for In Camera Review should be denied. Defendant respectfully renews its

request that the Court modify its June 4, 2019, Minute Order requiring Defendant to process

approximately 500 pages per month to relieve Defendant of this obligation given Plaintiff’s failure

to pay applicable fees. See generally Defendant’s Mot. to Modify.

                                        Respectfully submitted,

                                        JESSIE K. LIU
                                        D.C. Bar #472845
                                        United States Attorney

                                        DANIEL F. VAN HORN
                                        D.C. BAR # 924092
                                        Civil Chief



                                                    5
Case 1:15-cv-00569-RDM Document 74 Filed 11/05/19 Page 6 of 7



                     By: /s/ Diana V. Valdivia
                     DIANA V. VALDIVIA
                     D.C. BAR # 1006628
                     Assistant United States Attorney
                     555 4th Street, N.W.
                     Washington, D.C. 20530
                     (202) 252-2545
                     Diana.Valdivia@usdoj.gov




                                 6
         Case 1:15-cv-00569-RDM Document 74 Filed 11/05/19 Page 7 of 7



                                   CERTIFICATE OF SERVICE

       I certify that on November 5, 2019, I caused a copy of the foregoing to be served on

Plaintiff via First Class U.S. Mail at the following address:


       Alexander Otis Matthews
       1023 South Quebec Street, #3
       Arlington, VA 22204

                                               /s/ Diana V. Valdivia
                                              DIANA V. VALDIVIA, D.C. Bar #1006628
                                              Assistant United States Attorney
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2545
                                              diana.valdivia@usdoj.gov




                                                   7
